Citation Nr: 1548159	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  07-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction of the evaluation for prostate cancer from 100 percent to 60 percent, effective February 1, 2007, was proper.  

2.  Entitlement to an increased rating in excess of 30 percent for bowel incontinence.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 Decision Review Officer (DRO) decision; a November 2013 rating decision; and a January 2014 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO). 

In an October 2009 decision, the Board determined that the rating reduction for the Veteran's service-connected prostate cancer from 100 percent to 60 percent disabling was proper.  The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 2010, the Court granted a Joint Motion for Partial Remand, remanding the portion of the decision concerning the reduction of the rating for the service-connected prostate cancer.  

In December 2010, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  In a September 2014 decision, the Board again determined that the rating reduction for the service-connected prostate cancer was proper.  The Veteran appealed the September 2014 Board decision to the Court.  By order dated May 2015, the Court granted a Joint Motion for Remand, vacated the September 2014 Board decision and remanded the case for compliance with the terms of the joint motion.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS VA e-folder includes the Veteran's September 2014 notice of disagreement (NOD), the May 2015 Joint Motion for Remand, and the August 2015 brief from the Veteran's attorney.  The Virtual VA e-folder does not contain any additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In light of the directives in the September 2010 and May 2015 Joint Motions for Remand, a remand is warranted to obtain private treatment records, acquire a retrospective opinion, and to refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating for the service-connected prostate cancer.  

With regard to the claims for entitlement to an increased rating in excess of 30 percent for bowel incontinence and entitlement to a TDIU, a remand is also warranted for issuance of a statement of the case (SOC).  In April 2014 and September 2014, the Veteran expressed disagreement with November 2013 and January 2014 rating decisions that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected prostate cancer and residuals.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file and/or electronic file.  

A specific request should be made for any records of treatment from the Michigan Institute for Radiation Oncology (MIRO) in Clarkston, Michigan. 

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.  

2.  Upon receipt of all additional records, provide the Veteran's claims file to an appropriate clinician for a "retrospective" medical opinion regarding the severity of the Veteran's service-connected prostate cancer, prior to February 1, 2007.  

a.  The claims files MUST be made available to and thoroughly reviewed by the clinician in connection with the retrospective opinion, and the clinician must acknowledge such receipt and review in any report generated as a result of the examination. 

b.  With respect to the review of the claims file, the Board calls the clinician's attention to the following:

* Private treatment records note that in October 2003, the Veteran had an elevated prostate-specific antigen (PSA) level of 4.9 with no voiding symptoms.  A repeat PSA test was performed and results reflected a level of 5.6 with a percent free PSA level of 16.  In response to the PSA level, a biopsy was performed in December 2003.  Results showed a tiny focus of adenocarcinoma in the left apex, which was interpreted as showing patterns of Gleason grade 3 and 4 for a total of a Gleason grade 7.  Based on the biopsy results, the Veteran was advised to proceed with a radical prostatectomy, but the Veteran preferred to go with radiation.  He underwent a preliminary external beam radiation thereafter.  

* In a February 2004 private treatment record, it was noted that the Veteran completed five weeks of external beam radiation to the prostate and seminal vesicles.  He tolerated the treatment adequately and only had some mild to moderate bladder and bowel irritation.  Thereafter, he completed 12 additional treatments of radiation therapy.

* In April 2004, the Veteran underwent a brachytherapy.  According to the April 2004 private operative report, the preoperative diagnosis was adenocarcinoma of the prostate, stage 2, "TC1NOMX[;] Gleason score of 7 with a PSA [level] of 5.6 . . . ."  

* In September 2005, the Veteran was afforded a VA examination.  He admitted to having follow-up treatment with his urologist every three to six months to check his PSA level.  The Veteran informed the examiner that at the last visit with his urologist, his PSA level was 1.4.  After physical examination testing, the examiner diagnosed the Veteran with adenocarcinoma of the prostate, "stage II TC1, No Mx".  The examiner noted a Gleason score of 7, a PSA level of 5.6 in October 2004, and a PSA level of 1.4 in June 2005.  The examiner concluded that there was no recurrence of the cancer at the time of the examination.  

* As there was no recurrence of the cancer at the September 2005 VA examination, the RO proposed to decrease the Veteran's service-connected prostate cancer from 100 percent to 10 percent in an October 2005 rating decision.  The reduction became effective on February 1, 2007, in an October 2006 DRO decision.  

* In a March 2006 statement, the Veteran's private radiation oncologist indicated that the Veteran received a PSA blood draw every three months.  

* In February 2007, the Veteran was afforded an additional VA examination.  Diagnostic testing reflected a PSA level of 0.31.  The examiner diagnosed the Veteran with status post external beam radiation therapy as well as brachytherapy for prostate cancer in early 2004.  The examiner concluded that there was no recurrence of prostate cancer at the time of the examination.  

* The Veteran underwent a third examination in January 2011.  The Veteran reported regular follow-up treatment with his primary doctor as well as oncologist.  He admitted to getting frequent PSA blood tests, and there has been no recurrence or metastasis of the prostate cancer.  The Veteran reported having a PSA blood test and a digital rectal examination in 2010, and was told that it was "O.K." by his doctors.  The examiner noted that the Veteran denied any constant localized or bony pains suggestive of any bone metastasis.  After examination and diagnostic testing, the examiner diagnosed the Veteran with status post brachytherapy and external beam radiation therapy for adenocarcinoma of the prostate in early 2004.  He concluded that there was no recurrence of the prostate cancer or metastasis of the prostate cancer at the time of this examination.  

c.  After reviewing the records, the clinician must provide medical findings and/or opinions responsive to the following:

Fully discuss the Veteran's symptomatology associated with his service-connected prostate cancer, prior to February 1, 2007.  In the discussion, the clinician must discuss and explain the significance of any recorded PSA levels and Gleason scores prior to February 1, 2007.  

After the Veteran's radiation and brachytherapy, did the Veteran's service-connected prostate cancer undergo a recurrence or metastasize, prior to February 1, 2007? 
All findings, along with the complete rationale for all opinions expressed, must be set forth in the clinician's report.  

3.  Refer the Veteran's service-connected prostate cancer to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015).  Associate any decision or memoranda issued by the Under Secretary for Benefits or the Director of Compensation and Pension Service with the claims file or electronic file.  

4.  Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to an increased rating in excess of 30 percent for bowel incontinence and entitlement to a TDIU.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefits sought remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




